DETAILED ACTION
Claims 1-25 and 37 are presented for examination.
Claims 1, 13, 25, and 37 are amended.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/29/2021 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
The examiner recommends including subject matter as indicated in paragraph 0048 of Applicant’s specification (wherein SL SRS configuration indicate location information of the SRS in time-frequency domain, e.g. the time/frequency offset between 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7, 9-11, 13-19, 21-23, 25, and 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al., (hereinafter Chen), U.S. Publication No. 2018/0367346, in view of Baghel et al., (hereinafter Baghel), U.S. Publication No. 2018/0324848.

As per claim 1, Chen discloses an apparatus comprising a first user equipment [fig. 5, paragraphs 0011, 0028, 0039, an apparatus comprising a first user equipment (Communication apparatus 510 may be a part of an electronic apparatus, which may be a UE)], the apparatus further comprising: 
a transceiver [fig. 5, paragraphs 0011, 0042, a transceiver (an apparatus may comprise a transceiver 516)] that: 
receives a sidelink sounding reference signal configuration corresponding to a sounding reference signal (SRS) from a network equipment or a sidelink (SL) fig. 3, paragraphs 0028, 0030, 0032, 0035, receives a sidelink sounding reference signal configuration corresponding to a sounding reference signal (SRS) from a network equipment or a sidelink (SL) apparatus comprising a second user equipment (UE 140 may be configured to perform the CLI measurement according to the SRS from UE 120 with the ZP SRS from TRP 130); (provisional app. support page 2)]; 
in response to receiving the sidelink sounding reference signal configuration from the network equipment: transmits the sounding reference signal to the sidelink apparatus [fig. 3, 4, paragraphs 0028, 0030, 0032, 0035, transmits the sounding reference signal to the sidelink apparatus (UE 420 may be configured to transmit the CSI-RS to TRP 410 and UE 440)]; and 
in response to receiving the sidelink sounding reference signal configuration, transmits the sounding reference signal to the sidelink apparatus [fig. 3, paragraphs 0028, 0030, 0032, 0035, in response to receiving the sidelink sounding reference signal configuration, transmits the sounding reference signal to the sidelink apparatus (UE 140 may be configured to perform the CLI measurement according to the SRS from UE 120 with the ZP SRS from TRP 130); (provisional app. support page 2)].
Chen does not explicitly disclose an apparatus that transmits the same sidelink sounding reference signal configuration received from the network equipment to the sidelink apparatus for the sidelink apparatus to be configured with the sidelink sounding reference signal configuration prior to receiving the sounding reference signal; and in response to receiving the sidelink sounding reference signal configuration from the 
However, Baghel teaches transmits the same sidelink sounding reference signal configuration received from the network equipment to the sidelink apparatus for the sidelink apparatus to be configured with the sidelink sounding reference signal configuration prior to receiving the sounding reference signal [fig. 4, 5, paragraphs 0066, 0067, 0071, 0073, 0074, 0077, 0080-0083, transmits the same sidelink sounding reference signal configuration received from the network equipment to the sidelink apparatus (relay UE 464 may relay the DCI to the remote UE 466) for the sidelink apparatus to be configured with the sidelink sounding reference signal configuration prior to receiving the sounding reference signal (eNB-assisted resource allocation for sidelink communication between the remote UE 466 and the relay UE 464; eNB such the base station 462 may allocate resources (e.g., sidelink resources) to both the remote UE 466 and relay UE 464… relay UE may then forward the resources to remote UE in a transparent manner)]; and in response to receiving the sidelink sounding reference signal configuration from the sidelink apparatus, transmits the sounding reference signal to the sidelink apparatus without transmitting the sidelink sounding reference signal configuration because the sidelink apparatus already is aware of the sidelink sounding reference signal configuration [paragraphs 0066, 0080, 0082, 0091, in response to receiving the sidelink sounding reference signal configuration from the sidelink apparatus, transmits the sounding reference signal to the sidelink apparatus without transmitting the sidelink sounding reference signal configuration because the sidelink apparatus already is aware of the sidelink sounding reference signal configuration (a mode 2 UE, the remote UE 466 may read SIB 21 or use pre-configured sidelink resource to transmit its data over PC5 interface; UE may autonomously (e.g., randomly and/or based on distributed sensing based MAC) select the resources within the pool for transmissions (UE is aware of the sidelink sounding reference signal configuration))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Chen by receiving the sidelink sounding reference signal configuration from the sidelink apparatus, and transmitting the sounding reference signal to the sidelink apparatus as taught by Baghel because it would provide the Chen’s apparatus with the enhanced capability of providing efficient operation with respect to power and resource utilization [Baghel, paragraphs 0005, 0056].

As per claim 2, Chen discloses the apparatus according to claim 1, 
wherein, the SRS is based on a SL SRS configuration which configures location information of the SRS in time-frequency domain [paragraphs 0026-0028, 0030, wherein, the SRS is based on a SL SRS configuration which configures location information of the SRS in time- frequency domain (time-frequency resources and have the similar pattern and sequence design; measurement slots)].

As per claim 3, Chen discloses the apparatus according to claim 2, wherein the SL SRS configuration is obtained by one or more of the following: 
paragraphs 0011, 0028, 0030, 0043, receiving the SL SRS configuration from a network equipment (receiving a configuration indicating a ZP SRS from a TRP)].

As per claim 4, Chen discloses the apparatus according to claim 1, Chen does not explicitly disclose wherein the transceiver: periodically transmits the SRS on the SL.
However, Baghel teaches wherein the transceiver: periodically transmits the SRS on the SL [paragraphs 0081, 0082, 0106, 0108, periodically transmits the SRS on the SL (SR may be pre-allocated as periodic resources)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Chen by including periodically transmits the SRS on the SL as taught by Baghel because it would provide the Chen’s apparatus with the enhanced capability of providing efficient operation with respect to power and resource utilization [Baghel, paragraphs 0005, 0056].

As per claim 5, Chen discloses the apparatus according to claim 5, 
wherein the transceiver: transmits indication information or receives the indication information corresponding to transmitting the SRS [paragraphs 0009, 0028, 0043, 0044, wherein the transceiver: receives the indication information corresponding to transmitting the SRS (receiving a configuration indicating a SRS)].

As per claim 6, Chen discloses the apparatus according to claim 5, 
 the transceiver: receives trigger information from the network equipment, wherein the trigger information is carried on one or more of a physical downlink control channel and/or a higher layer signaling [fig. 6, (step 610), paragraphs 0032, 0036, 0045, 0048, 0054, wherein the transceiver: receives trigger information from the network equipment, wherein the trigger information is carried on one or more of a higher layer signaling (UE 340 may be configured to perform downlink channel measurement according to the first SRS from TRP 330)];
transmits the indication information according to the trigger information [fig. 6, (step 620), paragraphs 0032, 0036, 0045, 0048, 0054, transmits the indication information according to the trigger information].

As per claim 7, Chen discloses the apparatus according to claim 1, 
wherein the SRS is a single SRS or a set of SRS [fig. 3, 4, paragraphs 0025, 0028, 0032, 0045, wherein the SRS is a single SRS or a set of SRS (first and second SRS)].

As per claim 9, Chen discloses the apparatus according to claim 5, Chen does not explicitly disclose wherein the indication information is carried on one or more of a physical sidelink control channel, a higher layer signaling and/or a physical sidelink discovery channel.
However, Baghel teaches wherein the indication information is carried on one or more of a physical sidelink control channel, a higher layer signaling and/or a physical sidelink discovery channel [paragraphs 0054, 0091, 0108, 0122, wherein the indication information is carried on one or more of a physical sidelink control channel, a higher layer signaling and/or a physical sidelink discovery channel (D2D communication may be through one or more sidelink channels (e.g., sidelink channel 430), such as, but not limited to, a physical sidelink broadcast channel (PSBCH), a physical sidelink discovery channel (PSDCH), a physical sidelink shared channel (PSSCH), and a physical sidelink control channel (PSCCH))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Chen by including a physical sidelink control channel, a higher layer signaling and/or a physical sidelink discovery channel as taught by Baghel because it would provide the Chen’s apparatus with the enhanced capability of providing efficient operation with respect to power and resource utilization [Baghel, paragraphs 0005, 0056].

As per claim 10, Chen discloses the apparatus according to claim 7, Chen does not explicitly disclose wherein the indication information includes one bit field to indicate whether the SRS is transmitted or not.
However, Baghel teaches wherein the indication information includes one bit field to indicate whether the SRS is transmitted or not [paragraphs 0081, wherein the indication information includes one bit field to indicate whether the SRS is transmitted or not (SR, 1-bit of information may be transmitted by each remote UE)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Chen by including one bit field to indicate whether the SRS is transmitted or not as taught by Baghel because it would provide the Chen’s apparatus with the enhanced capability of Baghel, paragraphs 0005, 0056].

As per claim 11, Chen discloses the apparatus according to claim 7, Chen does not explicitly disclose wherein the indication information includes at least one bits field to indicate which of SRS are transmitted.
However, Baghel teaches wherein the indication information includes at least one bits field to indicate which of SRS are transmitted [paragraphs 0081, wherein the indication information includes at least one bits field to indicate which of SRS are transmitted (SR, 1-bit of information may be transmitted by each remote UE)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Chen by including one bit field to indicate whether the SRS is transmitted or not as taught by Baghel because it would provide the Chen’s apparatus with the enhanced capability of providing efficient operation with respect to power and resource utilization [Baghel, paragraphs 0005, 0056].

As per claim 13, Chen discloses an apparatus comprising a first user equipment [fig. 5, paragraphs 0011, 0028, 0039, an apparatus comprising a first user equipment (Communication apparatus 510 may be a part of an electronic apparatus, which may be a UE)], the apparatus further comprising: 
a transceiver [fig. 5, paragraphs 0011, 0042, a transceiver (an apparatus may comprise a transceiver 516)] that: 
fig. 3, paragraphs 0028, 0030, 0032, 0035, receives a sidelink sounding reference signal configuration corresponding to a sounding reference signal (SRS) from a network equipment or a sidelink (SL) apparatus comprising a second user equipment (UE 140 may be configured to perform the CLI measurement according to the SRS from UE 120 with the ZP SRS from TRP 130); (provisional app. support page 2)]; 
in response to receiving the sidelink sounding reference signal configuration from the network equipment: 
receives the sidelink sounding reference signal from the sidelink apparatus [fig. 3, 4, paragraphs 0028, 0030, 0032, 0035, receives the sidelink sounding reference signal from the sidelink apparatus (UE 420 may be configured to transmit the CSI-RS to TRP 410 and UE 440)]; and 
in response to receiving the sidelink sounding reference signal configuration, receives the sounding reference signal from the sidelink apparatus [fig. 3, paragraphs 0028, 0030, 0032, 0035, in response to receiving the sidelink sounding reference signal configuration, receives the sounding reference signal from the sidelink apparatus (UE 140 may be configured to perform the CLI measurement according to the SRS from UE 120 with the ZP SRS from TRP 130); (provisional app. support page 2)].
Chen does not explicitly disclose an apparatus that transmits the same sidelink sounding reference signal configuration received from the network equipment to the 
However, Baghel teaches transmits the same sidelink sounding reference signal configuration received from the network equipment to the sidelink apparatus for the sidelink apparatus to be configured with the sidelink sounding reference signal configuration prior to receiving the sounding reference signal [fig. 4, 5, paragraphs 0066, 0067, 0071, 0073, 0074, 0077, 0080-0083, transmits the same sidelink sounding reference signal configuration received from the network equipment to the sidelink apparatus (relay UE 464 may relay the DCI to the remote UE 466) for the sidelink apparatus to be configured with the sidelink sounding reference signal configuration prior to receiving the sounding reference signal (eNB-assisted resource allocation for sidelink communication between the remote UE 466 and the relay UE 464; eNB such the base station 462 may allocate resources (e.g., sidelink resources) to both the remote UE 466 and relay UE 464… relay UE may then forward the resources to remote UE in a transparent manner)]; and in response to receiving the sidelink sounding reference signal configuration from the sidelink apparatus, receives the sounding reference signal from the sidelink apparatus without transmitting the sidelink sounding reference signal configuration because the sidelink apparatus already is aware of the sidelink sounding paragraphs 0066, 0080, 0082, 0091, in response to receiving the sidelink sounding reference signal configuration from the sidelink apparatus, receives the sounding reference signal from the sidelink apparatus without transmitting the sidelink sounding reference signal configuration because the sidelink apparatus already is aware of the sidelink sounding reference signal configuration (a mode 2 UE, the remote UE 466 may read SIB 21 or use pre-configured sidelink resource to transmit its data over PC5 interface; UE may autonomously (e.g., randomly and/or based on distributed sensing based MAC) select the resources within the pool for transmissions (UE is aware of the sidelink sounding reference signal configuration))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Chen by receiving the sidelink sounding reference signal configuration from the sidelink apparatus, and transmitting the sounding reference signal to the sidelink apparatus as taught by Baghel because it would provide the Chen’s apparatus with the enhanced capability of providing efficient operation with respect to power and resource utilization [Baghel, paragraphs 0005, 0056].

As per claim 14, Chen discloses the apparatus according to claim 13, 
wherein, the SRS is based on a SL SRS configuration which configures location information of the SRS in time-frequency domain [paragraphs 0026-0028, 0030, wherein, the SRS is based on a SL SRS configuration which configures location information of the SRS in time- frequency domain (time-frequency resources and have the similar pattern and sequence design; measurement slots)].

As per claim 15, Chen discloses the apparatus according to claim 14, wherein the SL SRS configuration is obtained by one or more of the following: 
receiving the SL SRS configuration from a network equipment [paragraphs 0011, 0028, 0030, 0043, receiving the SL SRS configuration from a network equipment (receiving a configuration indicating a ZP SRS from a TRP)].

As per claim 16, Chen discloses the apparatus according to claim 13, Chen does not explicitly disclose wherein the transceiver: periodically transmits the SRS on the SL.
However, Baghel teaches wherein the transceiver: periodically transmits the SRS on the SL [paragraphs 0081, 0082, 0106, 0108, periodically transmits the SRS on the SL (SR may be pre-allocated as periodic resources)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Chen by including periodically transmits the SRS on the SL as taught by Baghel because it would provide the Chen’s apparatus with the enhanced capability of providing efficient operation with respect to power and resource utilization [Baghel, paragraphs 0005, 0056].

As per claim 17, Chen discloses the apparatus according to claim 13, 
wherein the transceiver: transmits indication information or receives the indication information corresponding to receiving the SRS [paragraphs 0009, 0028, 0043, 0044, wherein the transceiver: receives the indication information corresponding to receiving the SRS (receiving a configuration indicating a SRS)].

As per claim 18, Chen discloses the apparatus according to claim 17, 
wherein the transceiver: receives trigger information from the network equipment, wherein the trigger information is carried on one or more of a physical downlink control channel and/or a higher layer signaling [fig. 6, (step 610), paragraphs 0032, 0036, 0045, 0048, 0054, wherein the transceiver: receives trigger information from the network equipment, wherein the trigger information is carried on one or more of a higher layer signaling (UE 340 may be configured to perform downlink channel measurement according to the first SRS from TRP 330)];
transmits the indication information according to the trigger information [fig. 6, (step 620), paragraphs 0032, 0036, 0045, 0048, 0054, transmits the indication information according to the trigger information].

As per claim 19, Chen discloses the apparatus according to claim 13, 
wherein the SRS is a single SRS or a set of SRS [fig. 3, 4, paragraphs 0025, 0028, 0032, 0045, wherein the SRS is a single SRS or a set of SRS (first and second SRS)].

As per claim 21, Chen discloses the apparatus according to claim 17, Chen does not explicitly disclose wherein the indication information is carried on one or more of a physical sidelink control channel, a higher layer signaling and/or a physical sidelink discovery channel.
However, Baghel teaches wherein the indication information is carried on one or more of a physical sidelink control channel, a higher layer signaling and/or a physical paragraphs 0054, 0091, 0108, 0122, wherein the indication information is carried on one or more of a physical sidelink control channel, a higher layer signaling and/or a physical sidelink discovery channel (D2D communication may be through one or more sidelink channels (e.g., sidelink channel 430), such as, but not limited to, a physical sidelink broadcast channel (PSBCH), a physical sidelink discovery channel (PSDCH), a physical sidelink shared channel (PSSCH), and a physical sidelink control channel (PSCCH))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Chen by including a physical sidelink control channel, a higher layer signaling and/or a physical sidelink discovery channel as taught by Baghel because it would provide the Chen’s apparatus with the enhanced capability of providing efficient operation with respect to power and resource utilization [Baghel, paragraphs 0005, 0056].

As per claim 22, Chen discloses the apparatus according to claim 20, Chen does not explicitly disclose wherein the indication information includes one bit field to indicate whether the SRS is transmitted or not.
However, Baghel teaches wherein the indication information includes one bit field to indicate whether the SRS is transmitted or not [paragraphs 0081, wherein the indication information includes one bit field to indicate whether the SRS is transmitted or not (SR, 1-bit of information may be transmitted by each remote UE)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Chen by Baghel, paragraphs 0005, 0056].

As per claim 23, Chen discloses the apparatus according to claim 20, Chen does not explicitly disclose wherein the indication information includes at least one bits field to indicate which of SRS are transmitted.
However, Baghel teaches wherein the indication information includes at least one bits field to indicate which of SRS are transmitted [paragraphs 0081, wherein the indication information includes at least one bits field to indicate which of SRS are transmitted (SR, 1-bit of information may be transmitted by each remote UE)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in Chen by including one bit field to indicate whether the SRS is transmitted or not as taught by Baghel because it would provide the Chen’s apparatus with the enhanced capability of providing efficient operation with respect to power and resource utilization [Baghel, paragraphs 0005, 0056].

As per claim 25, Chen discloses a method of a first user equipment [paragraphs 0010, 0038, a method a first user equipment (a method may involve an apparatus; Communication apparatus 510 may be a part of an electronic apparatus, which may be a UE)], the method comprising:
fig. 3, paragraphs 0028, 0030, 0032, 0035, receives a sidelink sounding reference signal configuration corresponding to a sounding reference signal (SRS) from a network equipment or a sidelink (SL) apparatus comprising a second user equipment (UE 140 may be configured to perform the CLI measurement according to the SRS from UE 120 with the ZP SRS from TRP 130); (provisional app. support page 2)]; 
in response to receiving the sidelink sounding reference signal configuration from the network equipment: transmitting the sounding reference signal to the sidelink apparatus [fig. 3, 4, paragraphs 0028, 0030, 0032, 0035, transmits the sounding reference signal to the sidelink apparatus (UE 420 may be configured to transmit the CSI-RS to TRP 410 and UE 440)]; and 
in response to receiving the sidelink sounding reference signal configuration, transmitting the sounding reference signal to the sidelink apparatus [fig. 3, paragraphs 0028, 0030, 0032, 0035, in response to receiving the sidelink sounding reference signal configuration, transmits the sounding reference signal to the sidelink apparatus (UE 140 may be configured to perform the CLI measurement according to the SRS from UE 120 with the ZP SRS from TRP 130); (provisional app. support page 2)].
Chen does not explicitly disclose an apparatus that transmitting the same sidelink sounding reference signal configuration received from the network equipment to the sidelink apparatus for the sidelink apparatus to be configured with the sidelink sounding reference signal configuration prior to receiving the sounding reference signal; and in 
However, Baghel teaches transmitting the same sidelink sounding reference signal configuration received from the network equipment to the sidelink apparatus for the sidelink apparatus to be configured with the sidelink sounding reference signal configuration prior to receiving the sounding reference signal [fig. 4, 5, paragraphs 0066, 0067, 0071, 0073, 0074, 0077, 0080-0083, transmits the same sidelink sounding reference signal configuration received from the network equipment to the sidelink apparatus (relay UE 464 may relay the DCI to the remote UE 466) for the sidelink apparatus to be configured with the sidelink sounding reference signal configuration prior to receiving the sounding reference signal (eNB-assisted resource allocation for sidelink communication between the remote UE 466 and the relay UE 464; eNB such the base station 462 may allocate resources (e.g., sidelink resources) to both the remote UE 466 and relay UE 464… relay UE may then forward the resources to remote UE in a transparent manner)]; and in response to receiving the sidelink sounding reference signal configuration from the sidelink apparatus, transmitting the sounding reference signal to the sidelink apparatus without transmitting the sidelink sounding reference signal configuration because the sidelink apparatus already is aware of the sidelink sounding reference signal configuration [paragraphs 0066, 0080, 0082, 0091, in response to receiving the sidelink sounding reference signal configuration from the sidelink apparatus, transmitting the sounding reference signal to the sidelink apparatus without transmitting the sidelink sounding reference signal configuration because the sidelink apparatus already is aware of the sidelink sounding reference signal configuration (a mode 2 UE, the remote UE 466 may read SIB 21 or use pre-configured sidelink resource to transmit its data over PC5 interface; UE may autonomously (e.g., randomly and/or based on distributed sensing based MAC) select the resources within the pool for transmissions (UE is aware of the sidelink sounding reference signal configuration))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Chen by receiving the sidelink sounding reference signal configuration from the sidelink apparatus, and transmitting the sounding reference signal to the sidelink apparatus as taught by Baghel because it would provide the Chen’s method with the enhanced capability of providing efficient operation with respect to power and resource utilization [Baghel, paragraphs 0005, 0056].

As per claim 37, Chen discloses a method of a first user equipment [paragraphs 0010, 0038, a method of a first user equipment (a method may involve an apparatus)], the method comprising:
receiving a sidelink sounding reference signal configuration corresponding to a sounding reference signal (SRS) from a network equipment or a sidelink (SL) apparatus comprising a second user equipment [fig. 3, paragraphs 0028, 0030, 0032, 0035, receiving a sidelink sounding reference signal configuration corresponding to a sounding reference signal (SRS) from a network equipment or a sidelink (SL) apparatus (UE 140 may be configured to perform the CLI measurement according to the SRS from UE 120 with the ZP SRS from TRP 130); (provisional app. support page 2)]; 
in response to receiving the sidelink sounding reference signal configuration from the network equipment: receiving the sounding reference signal from the sidelink apparatus [fig. 3, 4, paragraphs 0028, 0030, 0032, 0035, receives the sounding reference signal from the sidelink apparatus (UE 420 may be configured to transmit the CSI-RS to TRP 410 and UE 440)]; and 
in response to receiving the sidelink sounding reference signal configuration, receiving the sounding reference signal from the sidelink apparatus [fig. 3, paragraphs 0028, 0030, 0032, 0035, in response to receiving the sidelink sounding reference signal configuration, receives the sounding reference signal from the sidelink apparatus (UE 140 may be configured to perform the CLI measurement according to the SRS from UE 120 with the ZP SRS from TRP 130); (provisional app. support page 2)].
Chen does not explicitly disclose a method for transmitting the same sidelink sounding reference signal configuration received from the network equipment to the sidelink apparatus for the sidelink apparatus to be configured with the sidelink sounding reference signal configuration prior to receiving the sounding reference signal; and in response to receiving the sidelink sounding reference signal configuration from the sidelink apparatus, receiving the sounding reference signal from the sidelink apparatus without transmitting the sidelink sounding reference signal configuration because the sidelink apparatus already is aware of the sidelink sounding reference signal configuration. 
fig. 4, 5, paragraphs 0066, 0067, 0071, 0073, 0074, 0077, 0080-0083, transmits the same sidelink sounding reference signal configuration received from the network equipment to the sidelink apparatus (relay UE 464 may relay the DCI to the remote UE 466) for the sidelink apparatus to be configured with the sidelink sounding reference signal configuration prior to receiving the sounding reference signal (eNB-assisted resource allocation for sidelink communication between the remote UE 466 and the relay UE 464; eNB such the base station 462 may allocate resources (e.g., sidelink resources) to both the remote UE 466 and relay UE 464… relay UE may then forward the resources to remote UE in a transparent manner)]; and in response to receiving the sidelink sounding reference signal configuration from the sidelink apparatus, receiving the sounding reference signal from the sidelink apparatus without transmitting the sidelink sounding reference signal configuration because the sidelink apparatus already is aware of the sidelink sounding reference signal configuration [paragraphs 0066, 0080, 0082, 0091, in response to receiving the sidelink sounding reference signal configuration from the sidelink apparatus, receiving the sounding reference signal from the sidelink apparatus without transmitting the sidelink sounding reference signal configuration because the sidelink apparatus already is aware of the sidelink sounding reference signal configuration (a mode 2 UE, the remote UE 466 may read SIB 21 or use pre-configured sidelink resource to transmit its data over PC5 interface; UE may autonomously (e.g., randomly and/or based on distributed sensing based MAC) select the resources within the pool for transmissions (UE is aware of the sidelink sounding reference signal configuration))].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the method described in Chen by receiving the sidelink sounding reference signal configuration from the sidelink apparatus, and transmitting the sounding reference signal to the sidelink apparatus as taught by Baghel because it would provide the Chen’s method with the enhanced capability of providing efficient operation with respect to power and resource utilization [Baghel, paragraphs 0005, 0056].

Claims 8 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Baghel, and in further view of Kahtava et al., (hereinafter Kahtava), U.S. Publication No. 2018/0035437.

As per claim 8, the modified Chen discloses the apparatus according to claim 7, the modified Chen does not explicitly disclose wherein the set of SRS includes one or more subband SRS and/or one wideband SRS.
However, Kahtava teaches wherein the set of SRS includes one or more subband SRS and/or one wideband SRS [paragraphs 0008, 0039, 0040, 0068, wherein the set of SRS includes one or more subband SRS and/or one wideband SRS (two or more sub-bands of the wideband operational bandwidth)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in the Kahtava, paragraph 0009].

As per claim 20, the modified Chen discloses the apparatus according to claim 19, the modified Chen does not explicitly disclose wherein the set of SRS includes one or more subband SRS and/or one wideband SRS.
However, Kahtava teaches wherein the set of SRS includes one or more subband SRS and/or one wideband SRS [paragraphs 0008, 0039, 0040, 0068, wherein the set of SRS includes one or more subband SRS and/or one wideband SRS (two or more sub-bands of the wideband operational bandwidth)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in the modified Chen by including wherein the set of SRS includes one or more subband SRS and/or one wideband SRS as taught by Kahtava because it would provide the modified Chen’s apparatus with the enhanced capability of reducing latency and increasing efficiency in a mobile communications network [Kahtava, paragraph 0009].

Claims 12 and 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen, in view of Baghel, and in further view Hwang et al., (hereinafter Hwang), U.S. Publication No. 2013/0083683.

As per claim 12, the modified Chen discloses the apparatus according to claim 7, the modified Chen does not explicitly disclose wherein the indication information includes at least one bits field to indicate which of SRS are transmitted in a bitmap manner.
However, Hwang teaches wherein the indication information includes at least one bits field to indicate which of SRS are transmitted in a bitmap manner [fig. 3, 5, paragraphs 0010, 0026, 0031, wherein the indication information includes at least one bits field to indicate which of SRS are transmitted in a bitmap manner (bitmap that explicitly indicates SRS)].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to improve upon the apparatus described in the modified Chen by including at least one bits field to indicate which of SRS are transmitted as taught by Hwang because it would provide the modified Chen’s apparatus with the enhanced capability of avoiding performance degradation of the network [Hwang, paragraphs 0008, 0010].

As per claim 24, Chen discloses the apparatus according to claim 20, Chen does not explicitly disclose wherein the indication information includes at least one bits field to indicate which of SRS are transmitted in a bitmap manner.
However, Hwang teaches wherein the indication information includes at least one bits field to indicate which of SRS are transmitted in a bitmap manner [fig. 3, 5, paragraphs 0010, 0026, 0031, wherein the indication information includes at least one bits field to indicate which of SRS are transmitted in a bitmap manner (bitmap that explicitly indicates SRS)].
Hwang, paragraphs 0008, 0010].

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Yin et al., U.S. Publication No. 2017/0353819 discloses a UE is configured to use the sidelink resource with either Mode 1 or Mode 2 (such as scheduled-based or contention-based, respectively).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACKIE ZUNIGA ABAD whose telephone number is (571)270-7194. The examiner can normally be reached Monday - Friday, 8:00am - 4:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IAN MOORE can be reached on 571-272-3085. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/JACKIE ZUNIGA ABAD/Primary Examiner, Art Unit 2469